DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Elections/Restriction   
2.	Claim 21 is allowable. The restriction requirement between the product and method claims, as set forth in the Office action mailed on 10/23/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I and II (product and method) is withdrawn.  Claims 16-20, directed to a method, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim since the claims were amended to depend on allowable independent Claim 21. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
3.
Claims 2-4, 6-12, and 16-21 are pending in the current application.  Claims 16, 17,and 20 are amended and Claims 1, 5, and 13-15 are cancelled.
 Examiner’s Amendment
4.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
The claims should be amended as follows:
17.    (Currently Amended) The method of claim 16, wherein the controlling further includes staggering the initiating of the chemical reaction in the at least a portion of pressure-sealed sleeves to maintain the pressure of the hydrogen gas between 6 bar and 15 bar.
20.    (Currently Amended) The method of claim 16, further comprising replacing the at least a portion of pressure-sealed sleeves after the chemical reaction has cease
Allowable Subject Matter
5.	Claims 2-4, 6-12, and 16-21 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 2-4, 6-12, and 16-21.
	Independent Claim 21 recites a solid hydrogen storage system having a pressure-sealed sleeve with a shaft extending through the interior, circularly shaped porous chambers arranged concentric to the shaft and including a porous basket and porous lid, each holding a hydrogen storage solid that liberates hydrogen gas.  There is no teaching in the prior art that would make the claimed invention obvious because no applicable prior art teaches the use of a porous basket with a porous lid in a hydrogen storage system such that the skilled artisan would modify the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729